         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 1 of 28



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 ERICO McCLAM,

        Plaintiff,

        v.
                                                         Civil Action No. TDC-19-0652
 AUDIO VISUAL SERVICES GROUP, LLC
 d/b/a PSAV,

        Defendant.



                                 MEMORANDUM OPINION

       Plaintiff Erico McClam has filed this civil action against Defendant Audio Visual Services

Group, LLC, d/b/a PSAV (“PSAV”) alleging unlawful retaliation in the course of his application

for a position as an Audio Visual Technician, in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e–2000e-17 (2018). Pending before the Court is PSAV’s Motion for

Summary Judgment, which is fully briefed. Having reviewed the submitted materials, the Court

finds that no hearing is necessary. See D. Md. Local R. 105.6. For the reasons set forth below,

PSAV’s Motion will be GRANTED.

                                       BACKGROUND

I.     Doubletree Technician

       In November 2014, McClam, an African American man, completed an online application

for a part-time position as a PSAV Technician at the Doubletree Silver Spring Hotel in Silver

Spring, Maryland (“the Doubletree Technician position”). McClam has a high school diploma

and, at the time, had over five years of experience as an audio-visual (“AV”) technician.
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 2 of 28



       A PSAV Technician is responsible for setting up, operating, and breaking down AV

systems at various hotel events and is also responsible for providing customer service to hotel

management and conference attendees. PSAV Talent Acquisition Specialist Rachel Yellin, who

is white, received McClam’s application in her capacity as a recruiter and, after performing an

initial screen, scheduled an interview for McClam with Damian Textus, the Director of Event

Technology (“DET”) assigned to the Doubletree and the direct supervisor for the position.

Following the December 3, 2014 interview, Textus, who is African American, decided to hire

McClam. In a letter sent by email on December 8, 2014, Yellin extended a conditional offer of

employment to McClam at an hourly rate of $14.50 per hour and with a tentative start date of

December 17, 2014. The letter stated that the offer was contingent upon successful completion of

a pre-employment background investigation, controlled substance screening, and required hiring

forms. McClam accepted the offer.

       Pursuant to its standard hiring practices, PSAV ordered a criminal background check for

McClam and received the results on December 10, 2014. The background check showed that

McClam had pending misdemeanor theft and assault charges against him in Montgomery County,

Maryland, as well as active warrants relating to both charges. That same day, Yellin contacted

McClam to inform him about the results of the background check. In response, McClam told

Yellin that the background check was incorrect and that, in fact, there were no active arrest

warrants for him. Yellin told McClam that if he had evidence establishing that there were no such

warrants, he should provide it to her. Later that day, McClam produced a letter from the

Montgomery County Sheriff’s Office stating that because McClam had been served with a warrant

in August 2014, there were no active warrants against McClam as of December 10, 2014.




                                               2
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 3 of 28



       Yellin then asked McClam about the pending theft and assault charges against him and

noted that a theft charge may reflect on a candidate’s character. McClam, who was “very

offended” by Yellin’s statement, told her that he did not like her attitude, that the charge did not

reflect on his character because he was falsely accused and had no criminal convictions, and that

the case was due to be dismissed on January 29, 2015. Joint Record (“J.R.”) 104, ECF No. 27-1.

McClam asserts that during his conversations with Yellin, she offered to hold the position open

for him until his criminal charges were resolved. Yellin, however, maintains that she made no

such commitment. Rather, Yellin asserts that she told McClam only that he would be eligible to

re-apply for a position at PSAV once the pending charges were resolved favorably.

       On January 18, 2015, McClam sent Yellin an email confirming that the charges pending

against him were going to be dismissed at a hearing on January 29, 2015 and offering to provide a

report of the incident that would establish that he was falsely accused by a former girlfriend and

that he was innocent. Then on January 21, 2015, McClam called Yellin to follow up on his email.

According to McClam, he sought clarification on how PSAV handles applicants who have

misdemeanor charges and tried to again explain the circumstances of his pending charges. When

Yellin said she was busy, sounded irritated, and suggested that they just wait until the January 29

hearing, McClam became offended at Yellin’s “attitude” and asked her to hear him out. J.R. 139.

When it seemed that she did not want to listen to him, he asked her for the PSAV hiring policy as

well as the telephone number for the Human Resources Department (“HR”). She declined to

provide the information and hung up. McClam then called her back and told her she was being

“unprofessional” and that she was making him feel “like a criminal.” Id. Yellin asked if she could

record the phone call, and McClam consented. Yellin then stated that McClam had lied on his

application by not stating that he had any pending charges. According to McClam, at that point



                                                 3
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 4 of 28



he had “had enough,” and he “spoke out and over” Yellin and told her she was “not being honest”

and said “you’re lying” as he explained that the form asked only for disclosure of criminal

convictions and did not ask whether he had pending charges. J.R. 44, 139. When he asked for the

phone number for HR or her supervisor, she refused to provide the information. He then said that

he would find the phone numbers himself.

       According to Yellin, during the phone conversation, she informed McClam that PSAV

could not wait for the resolution of his charges and was going to move forward to fill the

Doubletree Technician position.     At that point, Yellin contends, McClam suddenly began

interrupting her and yelling at her, called her a “bitch” and used “a lot of cuss words,” and

threatened her as he complained for several minutes about the unfairness of the situation. J.R.

228–229. Yellin asserts that McClam warned her that he knew where her office was and where

her supervisor was.    During this “tirade,” Yellin told McClam that she could record the

conversation so he could later hear how he sounded. J.R. 228. At some point, Yellin hung up the

phone and was shaking out of shock and fear, then called her supervisor, Nelson White, to report

the call to him. McClam denies that he yelled at or threatened Yellin, or that he used profanity,

but he has acknowledged that he may have raised his voice, used a strong tone, and at times spoken

over Yellin.

       After the call with Yellin, McClam located the contact information for Yellin’s supervisor,

White, and called him. According to McClam, after he described his situation, White reviewed a

computer file relating to McClam, saw that McClam had pending charges to be resolved at the

upcoming hearing, and agreed that they would hold the position until after the hearing. McClam

told White that he was concerned that Yellin would take the earlier conversation “personally” and

that as a result, he would not receive a “fair shot.” J.R. 140. White then said he would talk to



                                                4
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 5 of 28



Yellin. McClam asserts that during this discussion, he also complained to White that he was being

treated unfairly and stated that with the focus on his “criminal information,” he felt that he was

seen as a “risk based on me being black” and that he was “being discriminated against.” J.R. 29.

       On January 26, 2015, McClam spoke with White and Yellin on the phone. According to

McClam, White and Yellin simply told him that his conditional offer of the Doubletree Technician

position was being rescinded and that PSAV had hired someone else for the position. According

to Yellin, during that conversation, White told McClam that his original December offer was being

rescinded because he had not successfully passed the pre-employment background check. Both

sides agree that White told McClam that once his pending charges were resolved, he could re-

apply for any open position with PSAV. McClam then expressed dissatisfaction that he would not

be automatically hired if his charges were dismissed.

       The following day, on January 27, 2015, McClam called PSAV Vice President of Talent

Acquisition Robert Caldrone and told him he would be sending him a formal written complaint,

which he sent by email that same day. According to McClam, during the phone call he told

Caldrone that he believed that he was being discriminated against because of his race. In his letter,

McClam complained that Yellin had been “extremely condescending” toward him as early as

December 2014, recounted in detail his prior interactions with Yellin and White, and complained

that because he had a “signed contract offer,” he had a right to a “fair job opportunity” without

having to re-interview if his criminal charges were resolved favorably. J.R. 140. He also expressed

the view that his employment with PSAV should not be contingent on “personal feelings” and

stated, “I am very concerned that I am being set up, as a retaliatory act from your recruiter, to not

have a position with your company. I feel I was handled very poorly and if I have to interview




                                                 5
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 6 of 28



with another site manager I will not be hired because of Rachel’s heavy involvement with the

managers.” Id. McClam made no reference to race or race discrimination in his letter.

       On January 28, 2015, McClam sent Caldrone another email, this time requesting copies of

PSAV’s hiring practices and procedures. Caldrone denied the request on February 4, 2015, stating

that the materials were confidential and proprietary.

       In the meantime, Textus had been interviewing to fill the Doubletree Technician position

initially offered to McClam in December 2014. On January 27, 2015, PSAV offered the position

to Kerlum Samuels, an African American man, who accepted the job the following day.

II.    Rockville Technician

       On January 28, 2015, PSAV posted a job announcement for a part-time PSAV Technician

position that would be based in Rockville, Maryland but would split time between two Maryland

hotels, the Hyatt Regency in Bethesda and the Hilton in Rockville (“the Rockville Technician

position”). On January 30, 2015, the DETs assigned to these two hotels, Christopher Graves and

Charles Bonds, scheduled an interview for this position with Julian Nienaber to take place on

February 5, 2015. Nienaber, who is white, had recently received a master’s degree in Audio

Technology from American University, had a bachelor’s degree in Business from the University

of Mary Washington, and had prior AV experience.

       Also on January 30, 2015, McClam sent an email to Yellin and Caldrone, and sent a text

message to Textus, reporting that his criminal charges had been dismissed at the January 29

hearing. On February 4, 2015, McClam filed an electronic application for the posted Rockville

Technician position. According to McClam, he received a computerized denial of his application

the same day. In his later charge of discrimination filed with the U.S. Equal Employment

Opportunity Commission ( “EEOC”), however, McClam stated that his application was denied on



                                                 6
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 7 of 28



February 7, 2015. On February 5, 2015, Graves and Bond interviewed Nienaber for the Rockville

Technician position and decided to hire him that same day.

III.   Job Offer

       On March 16, 2015, McClam sent a new complaint letter, this time to Kellie Russell,

PSAV’s Vice President of Human Resources. In the letter, McClam asserted that he had been

subjected to “Unfair, Discriminatory Hiring Practices” and “Retaliation,” as well “Mistreatment

by a Recruiter and her superiors, Unjust Accusations, Unsubstantiated Claims of Hiring Practices,”

and “Breach of Contract Terms.” J.R. 151–52. The letter did not mention race discrimination and

instead recounted McClam’s interactions with Yellin, complained that Yellin had been

condescending and treated him like a criminal, and suggested that the matter could be resolved if

PSAV would “honor the original offer for hire.” J.R. 152. At Russell’s request, Caldrone called

McClam and told him that he would need to go through the hiring process again if he still sought

employment with PSAV and encouraged him to do so.

       Unsatisfied with this response, McClam submitted another complaint letter to Russell on

April 14, 2015, including the same list of grievances and specifically asserting that PSAV had a

contractual obligation to hire him.       Because McClam copied an attorney on this email

communication, Russell forward it to PSAV’s counsel. Russell encouraged McClam to apply for

several current job openings in the local area.

       On April 21, 2015, Russell offered McClam a position as a part-time PSAV Technician

with the same job responsibilities and same pay of $14.50 per hour as the Doubletree and Rockville

Technician positions. The position was based at a warehouse in Lanham, Maryland but was a

floater position performing work at various hotels in the Washington, D.C. region. In the

discussions relating to this offer, Russell explained, “We made the decision to make you an offer



                                                  7
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 8 of 28



due to the unique circumstances discovered in your background investigation and the fact that you

resolved those issues to our satisfaction. The added delay was due to the expletives and candidly,

rude tone of voice you displayed when you spoke with our recruiters. We are trying to get you on

board and put this behind us so you can join the team.” J.R. 163.

       McClam denied that he had used profanity, but he acknowledged that his tone “may have

been strong” and apologized “for any feathers that were ruffled as that certainly was not my intent.”

J.R. 164. Although he expressed concerns about the warehouse location, McClam made a

counteroffer in which he requested an hourly rate of $22.50 per hour, compensation for lost wages

dating back to December 17, 2014 when he was originally supposed to start in the Doubletree

Technician position, and a guarantee of first consideration if a position with a more permanent

location became available closer to his local area. Russell declined the counteroffer but noted that

McClam would be able to apply to transfer to other positions as they became available without

going through the hiring process for outside candidates. On April 24, 2015, McClam declined to

accept the position.

IV.    Procedural History

       After filing a charge of discrimination with the EEOC (“the EEOC Charge”) and receiving

a right-to-sue letter, McClam filed his Complaint against PSAV on January 11, 2019 in the Circuit

Court for Prince George’s County, Maryland. PSAV removed the action to this Court. In the

Complaint, McClam asserts a single count of unlawful retaliation in violation of Title VII and

seeks compensatory damages, punitive damages, equitable relief, attorney’s fees, and costs.

                                          DISCUSSION

       In its Motion for Summary Judgment, PSAV argues that based on the record evidence,

McClam cannot establish a prima facie case of retaliation under Title VII because McClam did



                                                 8
         Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 9 of 28



not engage in protected activity, cannot establish a causal connection between any protected

activity and adverse employment actions, and ultimately cannot establish that PSAV’s legitimate,

non-retaliatory reasons for failing to hire him were pretextual. PSAV also argues that the evidence

is insufficient to support McClam’s claims for damages. Because the Court concludes that PSAV

is entitled to summary judgment on liability, it need not address PSAV’s arguments relating to

damages.

I.     Legal Standards

       A.      Summary Judgment

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is “material” if it “might affect the outcome of the suit

under the governing law.” Anderson, 477 U.S. at 248. A dispute of material fact is “genuine”

only if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a

verdict for that party. Id. at 248–49.

       B.      Retaliation

       Title VII provides that “[i]t shall be an unlawful employment practice for an employer to

discriminate against any of his employees . . . because he has opposed any practice made an

unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a). A retaliation claim



                                                9
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 10 of 28



brought under this statute follows a burden-shifting framework analogous to the discrimination

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973):

       [A] plaintiff bears the initial burden of establishing a prima facie case of retaliation.
       Once this burden is carried, the burden shifts to the defendant, who is obliged to
       articulate a legitimate, non-retaliatory justification for the adverse employment
       action. If the defendant carries this burden, the onus is on the plaintiff to then
       demonstrate that the non-retaliatory reason advanced by the defendant is a mere
       pretext.

EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005) (internal citations omitted);

cf. McDonnell Douglas, 411 U.S. at 802–04.

       To establish a prima facie case of retaliation, a plaintiff must present facts that establish

that (1) the plaintiff engaged in a protected activity; (2) the employer took a materially adverse

action against the plaintiff; and (3) there was a causal link between the two events. Boyer-Liberto

v. Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir. 2015). Here, PSAV does not dispute the

second element of adverse action, consisting of the failure to hire McClam. However, PSAV

disputes that McClam engaged in protected activity, and that any such activity was causally linked

with adverse employment actions.

II.    Protected Activity

       In seeking summary judgment, PSAV primarily argues that McClam has failed to present

sufficient evidence to support a finding that he engaged in any protected activity within the

meaning of Title VII. “Protected activity” under Title VII consists of either (1) having “opposed

any practice made an unlawful employment practice” under Title VII; or (2) having “participated

in any manner in an investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-

3(a); Netter v. Barnes, 908 F.3d 932, 937 (4th Cir. 2018). Only one of these categories, opposition,

is relevant here. Protected opposition to unlawful employment practices may include “staging

informal protests and voicing one’s own opinions in order to bring attention to an employer’s


                                                  10
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 11 of 28



discriminatory activities,” as well as “complain[ts] . . . about suspected violations.” Navy Fed.

Credit Union, 424 F.3d at 406 (quoting Bryant v. Aiken Reg’l Med. Ctrs., Inc., 333 F.3d 536, 543–

44 (4th Cir. 2003)). Employment practices made unlawful by Title VII are those that discriminate

against employees on the basis of race, color, religion, sex, or national origin. See 42 U.S.C. §

2000e-2(a) (delineating unlawful employment practices under Title VII). To have engaged in

protected activity, a plaintiff’s opposition must be to an employment action that the plaintiff

“reasonably believed . . . constituted a Title VII violation.” Netter, 908 F.3d at 937–38.

       In asserting that McClam cannot establish the requirement of protected activity, PSAV

argues that (1) McClam’s objections to PSAV’s hiring practices did not constitute protected

activity because he complained not about race discrimination, but about discrimination or

mistreatment because he was the subject of criminal charges, which is not a protected category

under Title VII; and (2) even if he did complain about race discrimination, he could not have

reasonably believed that he had been subjected to such discrimination. According to McClam’s

deposition testimony, he first engaged in protected activity on January 21, 2015, when he told

White that he believed that he was being subjected to discrimination. Up to that point, in

McClam’s discussions with Yellin, he had objected to PSAV’s policy of not hiring someone with

pending criminal charges and told Yellin that he felt that she was treating him “like a criminal,”

J.R. 139, but he does not claim that he complained to Yellin about race discrimination.

       The evidence that McClam complained about race discrimination to White on January 21

is limited. McClam’s description of that phone call in his January 27 letter to Caldrone makes no

mention of race or discrimination, and his deposition testimony about the discussion with White

focuses on his concerns about Yellin and his claim that White agreed to hold the Doubletree

Technician position open until after his January 29 court hearing. Nevertheless, although his



                                                11
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 12 of 28



recollection of the specific language he used was not precise, McClam testified in his deposition

that he also complained to White that he was being treated unfairly, that he believed that he was

being discriminated against, and that because “I had the criminal information . . . I felt like I

became a risk based on me being black.” J.R. 29. Although White testified in his deposition that

he was not aware that McClam had complained about race discrimination, he did not deny that

McClam made these statements. Rather, he stated only that he did not recall any discussion about

race with McClam and generally lacked recollection of the content of that discussion and related

discussions. Thus, at a minimum, there is a genuine issue of material fact whether McClam

expressed these views to White.

       PSAV argues that there was no protected activity because even if McClam mentioned the

concept of discrimination, that was insufficient to signal any complaint about race discrimination.

McClam, however, is not required to use any “particular magic words” to demonstrate oppositional

activity under Title VII. Young v. Giant Food Stores, LLC, 108 F. Supp. 3d 301, 317 (D. Md.

2015). Rather, what is necessary is that the plaintiff “at least have actually opposed employment

practices made unlawful by Title VII,” rather than have raised generalized workplace grievances.

Id. (quoting McNair v. Computer Data Sys., Inc., 172 F.3d 863, No. 98-1110, 1999 WL 30959, at

*5 (4th Cir. Jan. 26, 1999)). The plaintiff’s opposition must also be of a nature that “the employer

understood or should have understood” that the plaintiff was opposing an unlawful practice such

as race discrimination, rather than some other practice, such as discrimination based on criminal

history. Burgess v. Bowen, 466 F. App’x 272, 282 (4th Cir. 2012). For example, the United States

Court of Appeals for the Fourth Circuit has found that, in context, a complaint of “harassment”

may be sufficient to constitute protected activity, even without a specific mention of “sexual

harassment.” Okoli v. City of Balt., 648 F.3d 216, 224 (4th Cir. 2011). Likewise, a plaintiff’s



                                                12
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 13 of 28



complaint that she and another employee were being “targeted,” and her questioning of the

“fairness and equality” of the demotion of that employee, constituted protected activity where the

two employees were the only African American employees in the section. See Burgess, 466 F.

App’x at 275, 282. See also Harris v. Home Sales Co., 499 F. App’x 285, 293 (4th Cir. 2012)

(finding that a plaintiff’s complaints of “unfair treatment,” along with protests about a

discriminatory demotion and an arguably racist comment made to him, was sufficient to amount

to protected activity).

        Here, even if McClam did not specifically use the words “race discrimination” when

speaking to White, where McClam complained about unfair treatment and discrimination, and also

mentioned a concern that he was deemed a risk because of the criminal charges and because he is

black, White should reasonably have known that McClam was complaining not only about

differential treatment based on his pending criminal charges, but also based on race. In the context

of such a discussion, McClam is correct that once he “used the term ‘discrimination,’ being a black

man, one can assume what it means.” J.R. 31 (discussing his later conversation with Caldrone).

Thus, the Court finds that McClam has established a genuine issue of material fact whether he

engaged in protected activity in his conversation with White on January 21.

        Similarly, the Court finds that McClam has established a genuine issue of material fact

whether he engaged in protected activity in his discussion with Caldrone on January 27, 2015.

Although the letter he sent to Caldrone that day asserted that he had the “right to a fair job

opportunity,” and that he was being “set up, as a retaliatory act from [Yellin], to not have a position

[at PSAV],” it did not mention discrimination or McClam’s race and instead focused on Yellin’s

condescending attitude and treatment of McClam “like a criminal.” J.R. 139–40. However,

McClam has specifically testified in his deposition that in his phone call with Caldrone that day,



                                                  13
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 14 of 28



he told Caldrone that he believed that he was being discriminated against because of his race, and

Caldrone has never specifically denied that fact. Although Caldrone has stated in his declaration

that he was not aware of any complaints by McClam of race discrimination until after PSAV

received notice of his EEOC Charge on July 16, 2015, McClam’s testimony is sufficient to create

a genuine issue of material fact whether he complained of race discrimination to Caldrone on

January 27, 2015.

       Finally, the Court rejects PSAV’s argument that McClam had no good faith basis to assert

a race discrimination complaint. Even if such a belief proved to be incorrect in this instance, it

was reasonable for McClam, as an African American man told that he could not get a job because

of pending criminal charges, to consider the realities of present-day society and to have a concern

that he was being viewed as a higher-risk candidate because of his race. The Court therefore will

not grant summary judgment to PSAV on the grounds that McClam has not provided sufficient

evidence of protected activity.

III.   Causation

       PSAV further argues that the record evidence is insufficient to establish a causative link

between any protected activity and the adverse employment actions of the failure to hire McClam

for either the Doubletree Technician or the Rockville Technician positions. While McClam is not

required to establish that the protected activity was a but-for cause of the adverse action, he must

make “some showing” of causation, such as demonstrating that the “employer either understood

or should have understood the employee to be engaged in protected activity” and that “the

employer took adverse action against the employee soon after becoming aware of such activity.”

Perkins v. Int’l Paper Co., 936 F.3d 196, 214 (4th Cir. 2019). “Since, by definition, an employer

cannot take action because of a factor of which it is unaware, the employer’s knowledge that the



                                                14
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 15 of 28



plaintiff engaged in a protected activity is absolutely necessary to establish” causation. Dowe v.

Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998). More

specifically, this element requires that the “relevant decisionmaker,” or the company official who

made the adverse hiring decision, must be aware of the oppositional activity. Id. (finding that the

plaintiff failed to establish a prima facie case of retaliation because the relevant decisionmaker

was unaware that the plaintiff had filed an EEOC complaint). In assessing this question, the Court

may consider only acts of protected activity that occurred before the relevant hiring decision. See

Perkins, 936 F.3d at 214 (noting that the district court appropriately did not consider evidence that

the plaintiff engaged in protected activity after the adverse employment action had taken place on

the issue of causation). The Court considers whether there is sufficient evidence to meet this

requirement as to both the Doubletree and Rockville Technician positions.

       A.      Doubletree Technician

       McClam asserts that he was denied the Doubletree Technician position on January 26,

2015, when White rescinded the conditional offer for that position. The only protected activity up

to that point was McClam’s oral complaint of discrimination to White on January 21. Although

PSAV argues that there can be no causation because White did not understand McClam to be

asserting a complaint about race discrimination, as discussed above, there is a genuine issue of

material fact whether McClam made such a complaint to White. Particularly where White lacked

any recollection of the January 21 discussion but acknowledged that “it could have obviously

happened,” J.R. 282, and phone records and written accounts demonstrate that conversations

between McClam and White took place on January 21 and 26, there is evidence that five days after

McClam made a complaint that could fairly be construed as alleging race discrimination to a PSAV

official, that same official rescinded an earlier conditional offer of employment. This evidence is



                                                 15
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 16 of 28



sufficient to support a finding of causation. See Harris, 499 F. App’x at 289, 293 (finding that the

plaintiff successfully showed causation by demonstrating that the relevant decisionmaker had

knowledge of the protected activity from a phone conversation with the plaintiff two or three days

before he sent a letter of termination to the plaintiff).

        B.      Rockville Technician

        As for the Rockville Technician position, that position was posted on January 28, 2015 and

filled on February 5, 2015. McClam asserts that he applied for the position on February 4 but was

denied through a computerized notice the same day. At the outset, the record casts significant

doubt on McClam’s account of when he was denied this position. Although McClam testified in

his June 27, 2019 deposition that his application for the Rockville Technician position was denied

the same day he applied for it, on February 4, 2015, in McClam’s EEOC Charge filed on May 6,

2015, McClam stated that he was notified that he would not be considered for the Rockville

Technician position on February 7, 2015, two days after the position was actually filled on

February 5. When McClam confirmed that he had reviewed the EEOC Charge before his

deposition and was asked if there was anything in the document he would like to correct, McClam

responded that there was not. Moreover, while McClam has produced a February 4, 2015

screenshot of the computerized application system showing that he filed the application that day,

and testified that he took contemporaneous screenshots because “with everything that was going

on, I just felt like I just needed to put everything on the record,” J.R. 50, he notably provided no

comparable screenshot from that day showing the entry of a denial. Instead, he has submitted a

screenshot from April 11, 2015, more than two months later, showing that his application had been

denied but not identifying the date of denial.




                                                   16
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 17 of 28



       Even accepting, as the Court must at this stage, McClam’s uncorroborated testimony that

his application was denied on February 4, his claim as to this position fails because he has not

provided sufficient evidence to establish a causative link between any protected activity and the

denial. As discussed above, there is evidence of two instances of protected activity before

February 4 and 5: the oral complaints of discrimination to White on January 21 and to Caldrone

on January 27.    Here, however, McClam has not provided any evidence that the relevant

decisionmakers were aware of any protected activity. PSAV has provided evidence that DETs

Graves and Bonds, who were assigned to the hotels at which the work would be performed, were

responsible for conducting the interviews of candidates and making the hiring decision for the

Rockville Technician position. Even after discovery, McClam has identified no evidence that

Graves or Bonds had any awareness of McClam’s prior complaints of discrimination that would

have led them to reject his application for that position. In fact, there is no evidence to suggest

that Graves or Bonds knew who McClam was or anything about him. There is also no evidence

in the record that Graves or Bonds spoke to either White or Caldrone before filling the position.

       Although McClam claims that Yellin was the PSAV official who made the decision to

reject his application for the Rockville Technician position, he provides no evidence to support

this assertion. McClam bases this view on his understanding that she was the recruiter handling

incoming applications for the Washington, D.C. area and because “she was the one I was dealing

with” for the Doubletree Technician position. J.R. 34. Although Yellin has confirmed that her

job focused on the Washington, D.C. area and that she had access to the computerized application

tracking system and could change the status of an application, multiple recruiters and Human

Resources officials had such access. There is no evidence that Yellin was personally involved in

the posting or hiring for the Rockville Technician position, that she was even aware, by checking



                                                17
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 18 of 28



the computerized application tracking system or otherwise, that McClam had applied for it, or that

she entered the system and denied his application.

       Even if the Court were to conclude that there is sufficient evidence to support a conclusion

that Yellin summarily rejected his application, McClam provides no evidence that Yellin was

aware of protected activity by McClam. As discussed above, McClam’s complaints about race

discrimination before February 4, 2015, if any, were made to White and Caldrone. Yellin has

testified that neither White nor Caldrone spoke to her about any claims of race discrimination by

McClam, and that it was not until the questioning in her deposition that she realized that McClam

believed that there had been any race discrimination. There is no evidence, either testimonial or

documentary, that shows that such a communication occurred.

       Accordingly, the Court finds that McClam has failed to present sufficient evidence to

establish that a causal connection exists between the protected activity and the hiring decision for

the Rockville Technician position. The Motion will therefore be granted as to that position.

IV.    Legitimate Non-Retaliatory Reasons

       Where McClam has presented sufficient evidence to establish a prima facie case of

retaliation as to the Doubletree Technician position, the burden shifts to PSAV to show a

legitimate, non-retaliatory reason for the adverse action. See Navy Fed. Credit Union, 424 F.3d at

405. This burden is “only one of production, not persuasion.” Causey v. Balog, 162 F.3d 795, 800

(4th Cir. 1998). Because this step “precedes the credibility-assessment stage,” all that is required

of the defendant at this point is the introduction of evidence which, if “taken as true, would permit

the conclusion” that there was a non-retaliatory reason “for the adverse action.” St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 509 (1993) (applying this standard to a discrimination claim). PSAV




                                                 18
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 19 of 28



is not required to prove the absence of a retaliatory motive. See Henson v. Liggett Grp., Inc., 61

F.3d 270, 274 (4th Cir. 1995) (considering a discrimination claim).

       As to the January 26 decision to rescind the conditional offer of employment for the

Doubletree Technician position, PSAV asserts that the decision was made based on a combination

of the fact that McClam still had pending criminal charges of theft and assault which had yet to be

dismissed, and that McClam had engaged in “abusive, erratic behavior” when he was informed

that he would not be hired with the pending charges and acted in a “belligerent and threatening

manner” during his January 21 phone conversation with Yellin. Mot. Summ. J. at 20, ECF No.

23-1. PSAV contends that these were legitimate, non-retaliatory reasons because a Technician

would have access to expensive AV equipment at the worksite and would have to interact in a

customer service role with PSAV clients.

       It is undisputed that as of January 26, McClam still had pending criminal charges of theft

and assault. Despite McClam’s assurances to PSAV that the charges would be dismissed on

January 29, there was no guarantee that his record would be cleared. PSAV’s HR Review

Guidelines specifically provide that individuals convicted of theft or assault are ineligible for

hiring and provide recruiters with discretion to deny employment to individuals with pending

charges and instead to encourage reapplication later. Where McClam’s role would have required

him to work with expensive AV equipment and manage relationships with PSAV’s clients and

customers, a decision consistent with these policies would be a legitimate, non-retaliatory reason

for denying, or at least deferring, employment to McClam. See Ahmed v. Am. Museum of Natural

History, 787 F. App’x 37, 39 (2d Cir. 2019) (finding that the failure to satisfactorily complete a

background check that was a condition of employment was a legitimate, non-discriminatory reason

for withdrawing a job offer).



                                                19
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 20 of 28



       In addition, PSAV has provided evidence to support its claim that the rescission of

McClam’s initial offer was also motivated by McClam’s rude and abusive exchange with Yellin

January 21. Yellin testified in her deposition that after she informed McClam that PSAV could

not wait for the resolution of his charges and was going to move forward to fill the position,

McClam suddenly interrupted her and went on a “tirade” and would not let her speak for about

three to five minutes. J.R. 228. He cursed at her, including calling her “a bitch,” id., and whenever

she asked him to stop yelling, he became more enraged. Yellin finally hung up after McClam

made some reference to finding the address of her office, which scared her. The call shook her

enough that she had to call a close friend to help calm her down. Where PSAV has provided

specific evidence that McClam engaged in offensive and improper conduct on the January 21

phone call with Yellin that would be relevant to the performance of his job, which included

customer service and interactions with clients, the Court finds that PSAV has provided another

legitimate non-retaliatory reason to rescind McClam’s job offer. See Holland v. Washington

Homes, Inc., 487 F.3d 208, 212, 218 (4th Cir. 2018) (finding that evidence that the plaintiff made

arguably threatening statements about a supervisor was a legitimate, non-retaliatory reason for a

termination); Ahmed, 787 F. App’x at 39 (finding that evidence that an individual exhibited

behavior towards museum executives that was “sufficiently volatile as to raise concerns” about a

contractor’s access to museum systems provided a legitimate non-discriminatory reason for

terminating the contract).

V.     Pretext

       If the defendant makes a showing of a legitimate, non-retaliatory reason for an adverse

employment action, the burden then shifts back to the plaintiff to show that the stated reason was

“a mere pretext” for retaliation. Navy Fed. Credit Union, 424 F.3d at 405. McClam ultimately



                                                 20
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 21 of 28



bears the burden to show by a preponderance of the evidence that PSAV’s explanations are

“pretextual or otherwise unworthy of credence.” Henson, 61 F.3d at 275.

       In the face of the reasons proffered by PSAV, McClam asserts that (1) prior to January 26,

PSAV had already agreed to hold the Doubletree Technician position for him until after his January

29 hearing; (2) he did not curse at or mistreat Yellin during the January 21 telephone call; and (3)

PSAV falsely told him on January 26 that they had already hired someone for the position.

       On his first point, McClam testified in his deposition that even with his pending criminal

charges, both Yellin and White told him on or before January 21 that PSAV would hold the

position open for him until his charges were resolved on January 29, such that the January 26

decision to rescind the offer had to have been motivated by McClam’s discrimination complaint,

not by his pending charges. Yellin, for her part, has explicitly denied that she ever made such a

commitment to McClam, and in fact testified that she told him on January 21 that PSAV would

not be able to hold the position for him, which is what prompted the heated argument that day.

Nevertheless, where at this stage the facts must be construed in the light most favorable to the

nonmoving party, the Court must accept McClam’s version as true for purposes of the Motion.

While rescission of the conditional offer because of the pending charges was consistent with

PSAV’s hiring protocols, a sudden switch from agreeing on January 21 to hold the Doubletree

Technician position open for another week until January 29, to informing McClam on January 26

that he would not receive that position, on its own might raise concerns.

       However, PSAV has not argued that it rescinded the conditional offer solely on this basis.

Rather, it focuses primarily on McClam’s conduct during the January 21 phone conversation with

Yellin, when he allegedly yelled and cursed at her. As Russell told McClam on April 23, 2015,

PSAV delayed in offering a position to him because of “the expletives and candidly rude tone of



                                                21
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 22 of 28



voice you displayed when you spoke with our recruiters.” J.R. 164. As to this call, McClam

disputes Yellin’s account. He asserts that he never used profanity and never yelled at Yellin.

According to McClam, it was Yellin who spoke in an offensive way and made him feel “like a

criminal.” J.R. 139. Again, where there is a dispute of fact over the details of that conversation,

the Court must consider the evidence in the light most favorable to McClam.

       Yet even under McClam’s version of events, the conversation went very poorly. According

to the written account he provided to Caldrone six days after the call, when Yellin sounded irritated

at McClam’s efforts to discuss his situation with her, McClam became offended at what he

perceived as Yellin’s condescending attitude. When he asked her to hear him out and she did not

seem to want to listen to him, he asked her for the PSAV hiring policy as well as the telephone

number for the Human Resources Department, causing her to hang up. McClam then called her

back and told her she was being “unprofessional” and that she was making him feel “like a

criminal.” Id. McClam acknowledged that when Yellin told him that she believed he had lied on

his application by not stating that he had any pending charges, he had “had enough,” and he “spoke

out and over” Yellin to correct “her lies and accusations.” Id. He said that she was “not being

honest” and told her “you’re lying.” J.R. 44. He also acknowledged that at one point, Yellin

asked if she could record the phone call, and that at the end, he asked for the phone number for

HR or her supervisor.

       When asked whether he raised his voice at Yellin, McClam said it “depend[ed] on the

conversation,” J.R. 19. When asked the same question about this particular exchange, McClam

responded, “[m]aybe a little” and that “[i]t wasn’t like I was yelling at the top of my voice.” J.R.

44. McClam later acknowledged that his tone “may have been strong” because he was “frustrated

by the apparent situation.” J.R. 164.



                                                 22
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 23 of 28



       Thus, while there is a dispute of fact as to the details of the conversation, who was

responsible for its negative tone, and who was more offensive to the other, under either version,

McClam spoke and acted in a manner that offended Yellin, including raising his voice to a degree

and speaking over Yellin at times, calling her unprofessional, accusing her of lying and not being

honest, and asking for the phone number of HR and her supervisor. McClam recognized the

conversation had gone very badly when he told White that he was concerned that Yellin would

take the conversation “personally” and that he would not receive a “fair shot,” and when he told

Caldrone that he was concerned that he might not be hired because of Yellin’s involvement in the

process and that he did not want “personal feelings” to prevent him from being hired. J.R. 140.

Where the January 21 call with Yellin preceded any protected activity by McClam, any decision

to rescind the offer based on McClam’s conduct during that call would not be retaliatory. Because

even under McClam’s account of the January 21 conversation, the negative exchange with Yellin

was a legitimate, non-retaliatory reason to rescind the conditional offer on the Doubletree

Technician position, that account does not demonstrate that this stated reason was a pretext for

unlawful retaliation. See Holland, 487 F.3d at 218; Richey v. City of Independence, 540 F.3d 779,

785–86 (8th Cir. 2008) (finding that where the defendant asserted that the plaintiff was terminated

in part for threatening, intimidating, coercing, or abusing others, the plaintiff had not provided

sufficient evidence to suggest that the defendant’s proffered reason was pretextual); Jackson v.

Kansas City Kansas Pub. Sch. Unified Sch. District No. 500, 799 F. App’x 586, 592 (10th Cir.

2020) (finding no evidence of pretext where a plaintiff was terminated, in part, because of her use

of “abusive language” in a dispute with a co-worker).

       The only point on which McClam makes headway on the issue of pretext is his assertion

that during the January 26 call, White or Yellin told him that the offer was being rescinded not



                                                23
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 24 of 28



because of his pending criminal charges or because his interactions with Yellin on January 21 were

offensive, but because they had hired someone else for the position. Although Yellin denies having

made that statement, the Court must construe the evidence in the light most favorable to McClam

and credit his claim at this stage. Because PSAV actually offered the position to the new

Doubletree Technician on January 27, such an inaccurate statement would provide some evidence

that the stated reasons were pretextual. That evidence, however, is not dispositive. See Jackson,

799 F. App’x at 592 (rejecting the argument that the proffered legitimate, non-discriminatory

reason for termination, the use of abusive language to other employees, was necessarily pretextual

because at the time of termination the plaintiff was provided with a different reason, that she was

terminated because of poor work performance). It is also of limited value because Textus, who is

African American, had already been engaged in identifying and interviewing other individuals for

the position leading up to January 27, and because the selected candidate, Kerlun Samuels, was

also African American. Nevertheless, on this point, McClam has provided some evidence to

support an argument of pretext.

VI.    Intentional Retaliation

       Although McClam has successfully navigated the various requirements of the McDonnell

Douglas framework for analyzing a retaliation claim, the Court must still consider whether, in the

end, there is sufficient evidence to support a finding of unlawful retaliation by PSAV. As the

United States Supreme Court has stated in the analogous context of a discrimination claim,

“[a]lthough intermediate evidentiary burdens shift back and forth under [the McDonnell Douglas]

framework, ‘[t]he ultimate burden of persuading the trier of fact that the defendant intentionally

discriminated against the plaintiff remains at all times with the plaintiff.’” Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 143 (2000) (quoting Texas Dept. of Community Affairs v.



                                                24
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 25 of 28



Burdine, 450 U.S. 248, 253 (1981)). Even if a plaintiff has established a prima facie case and

presented evidence that the asserted justification for the action was false, the evidence may still be

insufficient support a finding of liability. Id. at 148. Thus, the Court must consider “the strength

of the plaintiff’s prima facie case, the probative value of the proof that the employer’s explanation

is false, and any other evidence that supports the employer’s case and that properly may be

considered” to determine whether judgment as a matter of law is appropriate. Id. at 148–49. “[I]f

the record conclusively revealed some other, nondiscriminatory reason for the employer’s

decision, or if the plaintiff created only a weak issue of fact as to whether the employer’s reason

was untrue and there was abundant and uncontroverted independent evidence that no

discrimination had occurred,” summary judgment may be warranted. Id. at 148.

       Here, there must be sufficient evidence to support a finding that McClam was denied the

Doubletree Technician position not because of his pending criminal charges and his negative

conversation with Yellin, or even because of any retaliation for his complaints about Yellin or

about what he perceived to be a policy of discrimination against individuals with pending criminal

charges, but because of retaliation for the specific act of complaining about race discrimination.

A review of the record reveals virtually no evidence to support this conclusion. Although the

Court has concluded that McClam has presented sufficient evidence to support a finding that in

his January 21 discussion with White he referenced discrimination in a way that should have been

understood as a complaint against race discrimination, White testified that he was unaware of any

race discrimination complaint, and there is little evidence that any such complaint had any impact

on him.    McClam’s account of that conversation reflects that any complaint about race

discrimination was mixed in with more specific complaints about the conversation he had just had

with Yellin and his concerns that PSAV might not hire him because of his pending criminal



                                                 25
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 26 of 28



charges. Where McClam stated that White “was very patient” during the call and that by the end

of that conversation, White had actually agreed to hold the position open until after the January 29

hearing and to talk to Yellin—essentially the outcome that McClam sought from the call—he has

offered no evidence to suggest that White was disturbed by any mention of race discrimination.

J.R. 140. To the extent that after that call White took a less favorable position toward McClam on

January 26, the only intervening event was his subsequent discussion with Yellin, during which

he presumably heard Yellin’s account of the January 21 call.

       Indeed, throughout this entire episode, McClam focused on the possible policy or practice

not to hire individuals with pending criminal charges, and Yellin’s unhappiness with him because

of their disagreements in the January 21 call, rather than retaliation for a complaint of race

discrimination, as the reasons that he was not hired. In the three complaint letters he wrote after

January 26—on January 27, March 16, and April 14—he highlighted Yellin’s condescending

attitude toward him, the possibility that Yellin had negative personal feelings from the January 21

call, and PSAV’s unwillingness to hold a position open for an individual who had pending criminal

charges that he expected to be dismissed, without any reference to race. Where in that sequence

of letters even McClam did not identify his complaint about race discrimination as the triggering

event for PSAV’s hiring decisions, it is evident that this dispute was not about retaliation for a race

discrimination complaint.

       Moreover, there is no evidence, testimonial or documentary, that PSAV employees made

any racially derogatory comments to McClam or to anyone else, or any statements expressing any

intent to retaliate against anyone for opposing discrimination. In fact, McClam cannot identify a

single instance in which Yellin, White, Caldrone, or Russell said anything about his race

throughout all of their interactions.



                                                  26
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 27 of 28



       The actual hiring decisions also do not advance McClam’s claims. Notably, the individual

actually hired for the Doubletree Technician position was African American. The individual hired

for the Rockville Technician position had a college degree, a master’s degree, and prior AV

experience and thus could not be deemed to be less qualified than McClam. See Young v. Lehman,

748 F.2d 194, 198 (4th Cir. 1984) (“The rule in this circuit is that where relative qualifications are

advanced as the nondiscriminatory reason for an employment decision, the plaintiff has the burden

of establishing that she was better qualified than the successful applicant.”).

       Finally, the subsequent actions by PSAV in response to McClam’s additional complaints

undercuts the claim of retaliation for making a race discrimination complaint. Beginning on

January 26 itself, PSAV personnel consistently invited McClam to apply when additional positions

came available. When faced with the additional written complaints focused on McClam’s alleged

mistreatment by Yellin and alleged discrimination against individuals with pending criminal

charges, PSAV actually offered McClam a part-time Technician position that paid the same wage,

accrued employee benefits, and had the same job title and responsibilities. Although the position

may not have been ideal because it was a floater position based in a warehouse, required travel to

multiple hotels rather than providing work in a single hotel, and did not guarantee a particular

number of hours, there is no evidence that a position precisely like the Doubletree Technician

position was available at the time. PSAV also communicated to McClam that he would be able to

apply to transfer to such a position once it became available without having to go through the

hiring process for outside candidates. This response to the additional complaints, of offering

McClam a reasonably comparable position, further undermines the claim of unlawful retaliation.

Cf. Hanchey v. Energas Co., 925 F.2d 96, 99 (5th Cir. 1990) (finding that an offer of a different




                                                 27
        Case 8:19-cv-00652-TDC Document 28 Filed 05/12/20 Page 28 of 28



position that was rejected by the plaintiff did not support the claim that the stated reasons for

eliminating the plaintiff’s original position were “unworthy of credence”).

       When considering the totality of the facts and events between January and April 2015 in

the light most favorable to McClam, the Court finds that even though McClam can establish a

prima facie case of retaliation relating to the Doubletree Technician position, a reasonable

factfinder would not be able to conclude that PSAV’s legitimate, non-retaliatory reasons for taking

adverse employment actions were actually pretextual and that the decision to rescind his

conditional offer was the result of unlawful retaliation for asserting a claim of race discrimination.

Reeves, 530 U.S. at 148. Cf. Holland, 487 F.3d at 218 (granting summary judgment where there

was insufficient evidence to show that a termination was based on retaliation rather than a belief

that the plaintiff had made threatening statements). Thus, the Court will grant PSAV’s Motion for

Summary Judgment.

                                          CONCLUSION

       For the foregoing reasons, PSAV’s Motion for Summary Judgment will be GRANTED. A

separate Order shall issue.




Date: May 12, 2020                                     /s/ Theodore D. Chuang
                                                      THEODORE D. CHUANG
                                                      United States District Judge




                                                 28
